BaRbeb, Judge,
delivered the opinion of the court:
Certain wool known as B. A. 6’s was imported, in the grease, from South America, under the Tariff Act of 1922. It will hereinafter be referred to as Exhibit 1. B. A. means Buenos Aires and 6 means the grade of wool. There are six grades of that kind of wool, No. 1 being the finest and best quality, No. 6 the coarsest and poorest. The collector assessed the importation under paragraph 1102 of the act at 31 cents per pound of clean content. Importer claims assessment under paragraph 1101 of the act at 12 cents per pound.
The respective paragraphs are as follows:
Par. 1101. Wools, not improved by the admixture of merino or English blood, such as Donslcoi, native Smyrna, native South American, Cordova, Valparaiso, and other wools of like character or description, and hair of the camel, in the grease, 12 cents per pound; washed, 18 cents per pound; scoured, 24 cents per pound. The duty on such wools imported on the skin shall be 11 cents per pound: * * *
Par. 1102. Wools, not specially provided for, and hair of the Angora goat, Cashmere goat, alpaca, and other like animals, imported in the grease or washed, 31 cents per pound of clean content; imported in the scoured state, 31 cents per pound; imported on the skin, 30 cents per pound of clean content.
Paragraph 1101 also contains provisions that the duty on wools thereunder may be refunded if entered in bond and used in the manufacture of rugs, carpets, or any other floor coverings.
*75Importer protested the assessment. At the hearing before the Board of General Appraisers,- now the United States Customs Court, seven witnesses were called on each side, and the printed record contains some 360 pages of testimony. The protest was sustained by a majority of the board, one member dissenting.
The Government, appealing, contends here that under the provisions of paragraph 1101 it was incumbent upon the importer to establish a negative and an affirmative — the negative, that the wool in question was not improved by the admixture of merino or English blood; the affirmative, that the importation consisted of wool such as Donskoi, native Smyrna, native South American, Cordova, Valparaiso, or wool of like character or description to those enumerated in the paragraph, and that the.evidence does not establish any of such necessary facts.
Two opinions were rendered by the majority of the court below. Brown, J., found that the importation was inferior in grade and quality to the wools mentioned in paragraph 1101. He assumed, for the purposes of the case, without deciding, that it was in whole or in part of English blood, and also found it unnecessary to decide whether or not it was native South American wool. He found that it was, with one exception, lower in grade “than any wool grown in the world,” lower than any wool grown in the United States, and, as matter of law, held that it was not improved within the meaning of paragraph 1101 by the admixture of merino or English blood.